Name: Commission Regulation (EEC) No 2173/93 of 2 August 1993 laying down detailed rules for the free supply of beef pursuant to Council Regulation (EEC) No 330/92 on action for the supply of agricultural products to the people of Moscow
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 8 . 93 Official Journal of the European Communities No L 195/ 11 COMMISSION REGULATION (EEC) No 2173/93 of 2 August 1993 laying down detailed rules for the free supply of beef pursuant to Council Regulation (EEC) No 330/92 on action for the supply of agricultural products to the people of Moscow Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 3002/92 (3), as last amended by Regulation (EEC) No 1938/93 (4); whereas, furthermore, proof that the beef concerned has been taken over by the Moscow authorities is to be provided by way of a special certificate ; Whereas, in order to minimize the transport costs, the goods should be removed from cold stores which are close to each other, and a minimum quantity to be removed from each cold store should be laid down ; Whereas, in application of Article 2 (5) of Regulation (EEC) No 330/92, no export refund shall be granted in respect of the meat which is the subject of the supply ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee provided for in Article 5 (2) of Council Regulation (EEC) No 598/91 (5), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 330/92 of 10 February 1992 on action for the supply of agricultural products to the people of Moscow and St Petersburg ('), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), and in particular Article 6 (2) thereof, Whereas Regulation (EEC) No 330/92 provides for the free supply of agricultural products to the people of Moscow and St Petersburg ; whereas the delivery costs of these goods are to be paid by the European Community ; whereas, with a view to implementing that measure, detailed rules of application should be laid down for the beef sector ; Whereas, in view of the size and location of the Commu ­ nity intervention stocks of beef it is appropriate to release 1 5 000 tonnes of forequarters and hindquarters stored in France and Germany for the purpose of this measure ; Whereas, in view of the experience gained and the evident difficulties previously encountered with the execution of operations of the same type, it is appropriate to provide that the award of the supply should not be determined systematically and uniquely on the basis of the lowest monetary offer, but may take into considera ­ tion other fundamental elements proposed for the execu ­ tion of the supply which offer guarantees in particular for the proper conservation and hygienic condition of the products and for the terms of their transport to the desti ­ nation laid down ; whereas, for this purpose the offers must include all information necessary to evaluate the execution of the supply to the proposed requirements ; Whereas, all the complementary terms and conditions necessary to assure the proper execution of the operations and to define the obligations of the tenderer should be adopted ; HAS ADOPTED THIS REGULATION : Article 1 1 . A tendering procedure is hereby opened for fixing the delivery costs of 1 5 000 tonnes of beef in three lots as set out in Annex I. 2. In order to ensure that this measure is applied at the lowest possible cost, the intervention agencies concerned shall organize for each lot referred to in Annex I the removal of a minimum of 500 tonnes of product from each cold store, selecting cold stores conveniently located with regard to the final destination . The list of cold stores and the respective quantities are indicated in Annex II . 3 . The meat shall be delivered to the cold stores referred to in Annex III in accordance with Regulations (EEC) No 330/92, (EEC) No 3002/92 and the provisions of this Regulation. (') OJ No L 301 , 17. 10 . 1992, p. 17. (4) OJ No L 176, 20. 7. 1993, p. 12. O OJ No L 67, 14. 3 . 1991 , p. 19 . (') OJ No L 36, 13 . 2 . 1992, p. 1 . (2) OJ No L 387, 31 . 12. 1992, p. 1 . No L 195/ 12 Official Journal of the European Communities 4. 8 . 93 4. Except in cases of force majeure the successful tenderer shall bear all risk related to the transport and delivery of the lot in question, in particular in respect of loss and deterioration of the products. Article 3 1 . On the basis of the tenders forwarded, the Commis ­ sion may decide for each lot :  to make no award, or  to award the supply on the basis of the price offered and the other elements of the offer which present the best guarantee of delivery in good technical and hygi ­ enic conditions and within the prescribed deadlines . The Commission shall inform the intervention agen ­ cies of the successful offers . 2 . As soon as possible after the adoption of the Deci ­ sion taken in accordance with paragraph 1 , the Commis ­ sion shall inform all tenderers, by written telecommunica ­ tion if necessary, of the outcome of their participation in the tendering procedure, and shall notify the successful tenderers of the supply which has been awarded to them. Article 2 1 . Tenders shall be presented in writing to the Commission before 12 noon (Brussels time) on 9 August 1993 at the following address : Commission of the European Communities, Division VI/D.2, rue de la Loi 130 (Office 8 /20), B-1049 Brussels. Tenders must be submitted in two sealed envelopes, one inside the other. The inner envelopes shall, in addition to indicating the abovementioned address, bear the words : 'Regulation (EEC) No 2173/73  Tender from (name of firm)  This envelope must not be opened by the internal mail department'. 2. To be deemed valid for consideration the tender must : (a) specify the name and address of the tenderer ; (b) relate to the total quantity of a lot referred to in Article 1 ( 1 ) ; (c) supply proof of the constitution of a security of ECU 100 per tonne in favour of the intervention agency ; (d) be accompanied by a written undertaking from the tenderer to deliver to the cold stores referred to in Annex III, by, at the latest, the dates laid down for each lot, all of the lot taken over, in the same state as taken over from the intervention cold store ; (e) specify the means of transport to be used indicating all technical details (capacity, type of refrigeration equipment, age, etc .) ; (f) indicate the names and addresses of all forwarding agents and sub-contractors to be used in the operation on national territory as well as in third countries ; (g) specify the route to be followed, including the frontier posts to be crossed, and indicate the possible points of transfer from one means of transport to another ; (h) include a detailed calculation showing the composi ­ tion of the price offered ; (i) specify the financial institution which will give the guarantee referred to at Article 4 (2) ; (j) specify the amount in ecus required for delivering the meat from loading bay of the Community stores to the cold stores concerned, delivered at the unloading bay of that cold store. The amount in ecus referred to in Article 1 ( 1 ) shall include any veterinary charges directly related to the destocking operations as well as the handling costs for loading the transport means concerned. 3. The amounts in ecus referred to in paragraph 2, in Article 4 paragraph 2 and in Article 5 shall be converted into national currencies using the agricultural rate appli ­ cable on the final date for submission of tenders. Article 4 1 . The security referred to in Article 2 (2) (c) shall be released forthwith if the tender is not accepted. The primary requirements within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (') shall be : (a) a requirement not to withdraw the tender ; (b) lodging of the delivery security referred to in para ­ graph 2 for the quantity provided for in Article 1 ( 1 ) of this Regulation for each lot for the stipulated period ; (c) taking over of the quantity for which the security under (b) has been lodged. 2. Before the meat is taken over the successful tenderer shall lodge with the intervention agency and in respect of each quantity which he takes over, a security of an amount equal to ECU 3 000 per tonne. The primary requirement within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be the supply of all the meat in accordance with the prescribed terms . 3 . The successful tenderer shall take over the goods in accordance with the rules of the intervention agency for release from storage. 4. The security specified at paragraph 2 and that provided for at Article 5 shall be released on presentation of proof that all the meat of a lot referred to in Article 1 (') OJ No L 205, 3 . 8 . 1985, p. 5 . 4. 8 . 93 Official Journal of the European Communities No L 195/ 13 ( 1 ) has been delivered in accordance with the terms of this Regulation to the cold stores mentioned in Article 1 (3) before 15 October 1993 in the same state as taken over from the intervention cold store . They shall be forfeited in proportion to the quantities for which proof of delivery has not been presented. 5. When delays in delivery occur, the security referred to in Article 5 shall be forfeited in respect of the quanti ­ ties delivered late, at a rate of ECU 1 per tonne for each day of delay. From the 11th day of delay onwards, the amount forfeit shall be increased to ECU 1,5 per tonne for each additional day. These provisions shall apply where the delay in delivery is attributable to the successful tenderer. 6 . The transport document, the certificate of confor ­ mity referred to at Article 6 (2) and the taking-over certifi ­ cate in Annex IV duly completed, stamped and signed by a person representing the Moscow authorities, shall constitute the proof referred to in paragraph 4. Article 5 The amount retained at Article 2 (2) (j) shall be paid to the successful tenderer on the date of take over of a total lot on presentation of proof of the constitution of a secu ­ rity for an equivalent amount in favour of the interven ­ tion agency. Article 6 1 . Successful tenderers shall undergo any verifications conducted by or on behalf of the intervention agency of the Member State in which the place of storage is located. Such verification shall relate to the quantity, hygienic state, quality and identity of the meat. On completion of verification, this agency shall issue a certificate of conformity. 2. Verification of conformity of the meat supplied as regards quantity, hygienic state, quality and identity shall be carried out in the country of destination by a control agency or company designated by the Commission . A certificate of conformity shall be issued on completion of such verification and shall be forwarded direct to the intervention agency. 3 . In the case of transport by land, the agency referred to in paragraph 1 shall affix seals to the means of trans ­ port at the time of loading. 4. The costs of the inspection referred to in paragraph 1 shall be borne by the successful tenderer. Article 7 The removal order referred to in Article 3 of Regulation (EEC) No 3002/92, the export declaration and any docu ­ ment issued for these purposes shall bear the following ' additional words : 'Action for Moscow. Intervention products on which no refund is payable. (Regulation (EEC) No 2173/93)'. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 1993. For the Commission Rene STEICHEN Member of the Commission No L 195/14 Official Journal of the European Communities 4. 8 . 93 ANNEX I Lot 1 : 5 000 tonnes (50 % hindquarters, 50 % forequarters) Final date for taking over : 31 August 1993 Final date for delivery to Moscow : 10 September 1993 . Lot II : 5 000 tonnes (50 % hindquarters, 50 % forequarters) Date for taking over 27 August to 15 September 1993 Final date for delivery to Moscow : 29 September 1993 . Lot III : 5 000 tonnes (50 % hindquarters, 50 % forequarters) Date for taking over : 1 5 September  30 September 1 993 Final date for delivery to Moscow : 15 October 1993 . Addresses of intervention agencies GERMANY Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung BALM, Abteilung 31 Adickesallee 40 D  60322 Frankfurt am Main ; Tel . (069) 15 64-772/773 Telefax (069) 15 64-790/791 Telex 411727. FRANCE OFIVAL Tour Montparnasse 33, avenue du Maine F  75755 Paris Cedex 15 ; Tel. 45 38 84 00 Telex 205476 F Telefax 45 38 36 77. 4. 8 . 93 Official Journal of the European Communities No L 195/ 15 ANNEX II Cold stores referred to in Article 1 (2) and actual quantities to be taken over GERMANY Lot No I (in tonnes) Cold stores referred to at Article 1 (2) Forequarters Hindquarters Manfred JanÃ en GmbH 250,0 250,0 26180 Rastede-Liethe Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co . KG 250,0 250,0 Im Gewerbegebiet HeidmÃ ¼hle 22 26419 Schortens KÃ ¼hlhaus Chemnitz GmbH 250,0 250,0 Landgraben 09358 WÃ ¼stenbrand KÃ ¼hlhaus Kalthoff 250,0 250,0 UferstraÃ e 73  101 45881 Gelsenkirchen Vereinigte Molkereizentralen GmbH &amp; Co. KG 250,0 250,0 GoltzstraÃ e 18  20 12307 Berlin Frigotransit Gefrierhaus GmbH &amp; Co. KG 250,0 250,0 Magdeburger Str. 6 20457 Hamburg Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. KG 250,0 250,0 ThielebachstraÃ e 6 24568 Kaltenkirchen Nordfrost KÃ ¼hl- und Lagerhaus 250,0 250,0 Im Gewerbegebiet HeidmÃ ¼hle 22 34346 Hann. MÃ ¼nden-Volkmarshausen Frigoscandia GmbH 250,0 250,0 Beckerfelder StraÃ e 96 47269 Duisburg (GroÃ enbaum) Frigoscandia GmbH 250,0 250,0 EmscherstraÃ e 43 &lt; 45861 Gelsenkirchen-Buer Total 2 500,0 2 500,0 Lot No II (in tonnes) Cold stores referred to at Article 1 (2) Forequarters Hindquarters Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. KG 250,0 250,0 Im Gewerbegebiet HeidmÃ ¼hle 22 26419 Schortens Frisch- u. Gefrierdienst GmbH 250,0 250,0 Brachwitzer StraÃ e 38 06118 Halle No L 195/16 Official Journal of the European Communities 4. 8 . 93 (in tonnes) Cold stores referred to at Article 1 (2) Forequarters Hindquarters Berliner KÃ ¼hlhaus GmbH Frankfurt/Oder 250,0 250,0 SchubertstraÃ e 15234 Frankfurt/Oder Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. KG 250,0 250,0 BredowstraÃ e 21 22113 Hamburg KÃ ¼hl- und Lagerhaus RÃ ¼diger Thomsen 250,0 250,0 BÃ ¶sterredder 23 24601 Wankendorf Manfred JanÃ en GmbH 250,0 250,0 26180 Rastede-Liethe KÃ ¼hlhaus Bocholt 250,0 250,0 Im Industriepark Ruenhorst 11 46395 Bocholt Flensburger KÃ ¼hl- und Lagerhaus H. Redlefsen GmbH &amp; Co. KG 250,0 250,0 Brauereiweg 20 24939 Flensburg KÃ ¼hlhaus Kuhlke GmbH &amp; Co. KG 250,0 250,0 Werner-von-Siemens-Str. 5 24568 Kaltenkirchen KÃ ¼hlhaus Wittrock GmbH 250,0 250,0 Albaxer StraÃ e 42 37621 HÃ ¶xter Total 2 500,0 2 500,0 Lot No III (in tonnes) Cold stores referred to at Article 1 (2) Forequarters Hindquarters ThÃ ¼ringer KÃ ¼hlhaus Erfurt 252,2 247,8 Industriegebiet 99713 Ebeleben KÃ ¼hlhÃ ¤user GmbH 250,0 250,0 Nord-Ost Neustrelitz 17109 Demmin Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. KG 223,9 276,1 Im Gewerbegebiet HeidmÃ ¼hle 22 26419 Schortens Erwin GooÃ  GmbH &amp; Co. KG 266,6 233,4 TiefkÃ ¼hlhÃ ¤user Cuxhavener StraÃ e 36  40 21762 Otterndorf KÃ ¼hlhaus Bocholt  500,0 Im Industriepark Ruenhorst 11 46395 Bocholt Manfred JanÃ en GmbH 500,0  26180 Rastede-Liethe No L 195/174. 8 . 93 Official Journal of the European Communities (in tonnes) Cold stores referred to at Article 1 (2) Forequarters Hindquarters MUK KÃ ¼hlhaus GmbH &amp; Co. KG 257,3 242,7 FalderbaumstraÃ e 37 34123 Kassel-Waldau KÃ ¼hltransit-AG 250,0 250,0 NehlsstraÃ e 12 20457 Hamburg KLM KÃ ¼hl- und Lagerhaus MÃ ¼nsterland GmbH 250,0 250,0 Emsdettener StraÃ e 227 48484 Neuenkirchen Markt- und KÃ ¼hlhallen AG 250,0 250,0 KleyerstraÃ e 82 60326 Frankfurt am Main Total 2 500,0 2 500,0 FRANCE Lot No I (in tonnes) Cold stores referred to at Article ( 1 ) 2 Forequarters Hindquarters QuimperlÃ ©, FinistÃ ¨re (29) 220,0 280,0 Morlaix, FinistÃ ¨re (29) 200,0 300,0 Carhaix, FinistÃ ¨re (29)  500,0 Concarneau EFN, FinistÃ ¨re (29) 320,0 180,0 BÃ ©dÃ ©e, Ille-et-Vilaine (35) 180,0 320,0 Lorient, Morbihan (56) 180,0 320,0 Laval, Mayenne (53) 100,0 400,0 Nantes CEFO, Loire-Atlantique (44) 300,0 200,0 La Rochelle, Charente-Maritime (17) 500,0  Saint-LÃ ´, Manche (50) 500,0  Total 2 500,0 2 500,0 Lot No II (in tonnes) Cold stores referred to at Article 1 (2) Forequarters Hindquarters Guingamp, CÃ ´tes-d'Armor (22) 500,0  Saint-Brieuc, CÃ ´tes-d'Armor (22)  500,0 Saint-Malo, EntrepÃ ´ts frigorifiques, Ille-et-Vilaine (35)  500,0 Pontivy, Morbihan (56) 500,0  La Roche-sur-Yon , VendÃ ©e (85) 500,0  LoudÃ ©ac, CÃ ´tes-d'Armor (22)  500,0 Concarneau Nicot, FinistÃ ¨re (29)  500,0 Lanvallay, CÃ ´tes-d'Armor (22) 200,0 300,0 Saint-Nazaire, Loire-Atlantique (44) 500,0  Saint-MÃ ©loir-des-Ondes, Ille-et-Vilaine (35) 300,0 200,0 Total 2 500,0 2 500,0 No L 195/ 18 Official Journal of the European Communities 4. 8 . 93 Lot No III (in tonnes) Cold stores referred to at Article 1 (2) Forequarters Hindquarters Paris Marne-la-VallÃ ©e, Seine-et-Marne (77)  500,0 Paris Plaine-Saint-Denis, Seine-Saint-Denis (93) 340,0 160,0 Bar-le-Duc, Meuse (55) 160,0 340,0 Strasbourg, Bas-Rhin (67) 500,0  FougÃ ¨res, Ille-et-Vilaine (35) 500,0  Les Sables-d'Olonne, VendÃ ©e (85)  500,0 ChamaliÃ ¨res, Puy-de-Dome (63) 500,0  Dun-le-Palestel, Creuse (23) 500,0  Brest, FinistÃ ¨re (29)  500,0 Poullaouen, FinistÃ ¨re (29)  500,0 Total 2 500,0 2 500,0 ANNEX III Cold stores situated in Moscow and quantities to be delivered 1 . Cold stores : No 7 = Khoroshovskoye Shosse 25, Moscow. No 9 = Ogorodny proezd 16, Moscow. No 12 = Otkrytoye Shosse 1 /3, Moscow. No 14 = Riabinskaya ulitsa 47, Moscow. No 15 = Izhorskaya ulitsa 3, Moscow. 2. The quantities to be delivered in respect of each lot are 1 000 tonnes per coldstore . 4. 8 . 93 Official Journal of the European Communities No L 195/19 ANNEX IV TAKEOVER CERTIFICATE I, the undersigned, (name, first name, position of authority) acting on behalf of » hereby certify that the following goods have been taken over : Product : Packaging : Total quantity in tonnes (net) : Place and date of takeover : Rail wagon numbers / name of boat / registration numbers of heavy goods vehicles (') : Name and address of transport company : Name of monitoring agency : Name and signature of its on-the-spot representative : Observations or reservations : Signature (Stamp) (') Delete where inapplicable .